Case: 19-51170     Document: 00515698340         Page: 1     Date Filed: 01/07/2021




          United States Court of Appeals
                for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 7, 2021
                                  No. 19-51170                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stuart Kyle Mayfield,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-173-2


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Stuart Kyle Mayfield appeals his sentence of 57 months of
   imprisonment following his guilty plea conviction of possession of a firearm
   by a felon. He contends that the district court erred by (1) applying the two-
   level enhancement under U.S.S.G. § 2K2.1(b)(1)(A) for possession of three


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51170      Document: 00515698340           Page: 2   Date Filed: 01/07/2021




                                     No. 19-51170


   firearms and the four-level enhancement under § 2K2.1(b)(6)(B) for
   possession of any firearm or ammunition in connection with another felony
   offense.   This court reviews the district court’s “application of the
   Guidelines de novo and [its] factual findings—along with the reasonable
   inferences drawn from those facts—for clear error.” United States v.
   Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). “A factual finding is not clearly
   erroneous if it is plausible in light of the record as a whole.” Id. (internal
   quotation marks and citation omitted).
          Mayfield lived in a home with his girlfriend, Brandi Moore, where they
   shared a bedroom. Mayfield argues that the § 2K2.1(b)(1)(A) enhancement
   is inappropriate because his constructive possession over the two additional
   firearms found in that bedroom was never established. When determining
   how many firearms were involved in an offense, the district court should
   include all “firearms that were unlawfully sought to be obtained, unlawfully
   possessed, or unlawfully distributed[.]” § 2K2.1, comment. (n.5).
   “Possession of a firearm may be actual or constructive.” United States v.
   Hagman, 740 F.3d 1044, 1048 (5th Cir. 2014). “In cases of joint occupancy,
   this court will find constructive possession only when there is some evidence
   supporting at least a plausible inference that the defendant had knowledge of
   and access to the illegal item.” United States v. Meza, 701 F.3d 411, 419 (5th
   Cir. 2012) (internal quotation marks and citation omitted).          We have
   recognized that determination of constructive possession is fact-specific and
   requires application of commonsense. Id.
          Here, a commonsense, fact-based approach supports the conclusion
   that Mayfield had constructive possession over the two additional firearms.
   The two firearms were located in a cabinet in his bedroom that he shared with
   his girlfriend, a room that he likely utilized on a daily basis and the contents
   of which were unlikely to have escaped his knowledge. See United States v.
   Smith, 591 F.2d 1105, 1107 (5th Cir. 1979) (firearms located in the drawer of



                                          2
Case: 19-51170      Document: 00515698340          Page: 3     Date Filed: 01/07/2021




                                    No. 19-51170


   a nightstand in the bedroom he shared with his wife). While the firearms were
   located in a cabinet in the bedroom (and, therefore, not visible to a passing
   stranger), there is nothing in the record that suggests the firearms were
   inaccessible or hidden from Mayfield’s view were he to open the cabinet or
   evidence specifically showing that Mayfield’s girlfriend was the owner of the
   firearms (unlike a rifle which she contended was hers). Cf. United States v.
   Mergerson, 4 F.3d 337, 348-49. Furthermore, the firearms were located in
   close proximity to 37 grams of methamphetamine, a distributable amount, as
   well as methamphetamine distribution supplies. Mayfield does not deny
   knowledge of the methamphetamine and distribution supplies. In cases of
   drug distribution, a firearm in close proximity to a quantity of drugs supports
   the reasonable inference that possession of the firearm was to protect the
   drugs kept. United States v. Condren, 18 F.3d 1190, 1198-200 (5th Cir. 1994).
   Thus, it is plausible that Mayfield had knowledge of and access to the
   firearms that were located in his bedroom. See Meza, 701 F.3d at 419. As a
   result, the application of § 2K2.1(b)(1)(A) was not clearly erroneous. See
   Alcantar, 733 F.3d at 146.
          Mayfield further argues that because he did not constructively possess
   the firearms found in the bedroom that were in close proximity to drugs, the
   § 2K2.1(b)(6)(B) enhancement does not apply. However, because the
   district court did not clearly err in determining that Mayfield had
   constructive possession of the two firearms found in his bedroom, Mayfield’s
   argument fails. The methamphetamine and distribution supplies were in
   close proximity to the firearms because they were found in the same
   bedroom.      See Alcantar, 733 F.3d at 147-48.           Thus, application of
   § 2K2.1(b)(6)(B) was not clearly erroneous.          See § 2K2.1, comment.
   (nn.14(B)(ii), (C)); Alcantar, 733 F.3d at 146; United States v. Jeffries, 587
   F.3d 690, 692-93 (5th Cir. 2009).
          Accordingly, the judgment of the district court is AFFIRMED.



                                         3